Citation Nr: 0739206	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right eye claimed as due to 
surgical treatment provided by the Department of Veterans 
Affairs (VA) in June 1999.



REPRESENTATION

Appellant represented by:	Richard Glassman, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1942 to November 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   


FINDING OF FACT

The only competent medical evidence shows that the proximate 
cause of any additional disability of the veteran's right eye 
was not due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing June 1999 surgical treatment of 
glaucoma, and that the proximate cause of any such disability 
was not an event which was not reasonably foreseeable, and 
establishes that the veteran's current right eye visual 
acuity is consistent with the natural progression of his 
glaucoma.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability of the right eye claimed as due to 
surgical treatment provided by the VA in June 1999 are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in August 
2003 and June 2005 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The letters, including the August 2003 letter issued prior to 
any adjudication of the claim, specifically addressed the 
criteria for establishing entitlement to compensation under 
§ 1151.  The letters also specifically told the veteran to 
submit any additional evidence that he had in his possession.  
The veteran was also provided notice in November 2006 
regarding assignment of potential rating or the effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Therefore, there has been no 
prejudice as a result of the timing of the letters.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His available VA 
treatment records have been obtained.  He has withdrawn his 
request for a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Legal standard

The veteran contends that the RO made a mistake by denying 
his claim for compensation because he developed additional 
disability of his right eye as a result of surgery performed 
at a VA Medical Center in June 1999.  The appellant's claim 
for compensation is premised on 38 U.S.C.A. § 1151.  Under 
that provision, a veteran who suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA medical or surgical treatment, is entitled to 
compensation in the same manner as if such disability were 
service connected.  


So as to avoid any misunderstanding as to the governing law, 
the Board notes that, for claims filed prior to October 1, 
1997, a claimant was not required to show fault or negligence 
in medical treatment in order to establishes entitlement to 
benefits under 38 U.S.C.A. § 1151.  However, the statue was 
amended, effective in October 1997, to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable 
event.  Those amendments apply to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after October 
1, 1997.  VAOPGCPREC 40-97.  As the veteran's claim was filed 
in July 2003, the version of § 1151 that is applicable to 
this case is the amended version.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The amendments to 38 U.S.C.A. § 1151 made by Public Law 104-
204, and in effect when the veteran submitted this claim in 
July 2003, require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  

In determining whether a veteran has "additional" 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).  The governing regulation specifies that 
continuance or natural progress of a disease for which VA 
furnished care cannot be considered caused by the VA care 
unless there was failure to timely diagnose and properly 
treat the disorder.  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).  In this case, the clinical record discloses 
that the veteran consented to the surgery in question after 
he was advised that there were risks, and the veteran has not 
alleged that there was any defect of consent.  Therefore, no 
further discussion of informed consent is required.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).



Facts and analysis

The medical evidence which has been presented includes VA 
treatment records, including a VA operation report dated in 
June 1999 which reflects that the veteran had a diagnosis of 
glaucoma, right eye.  He underwent a trabeculectomy with 
mitomycin-C of the right eye.  Subsequent VA treatment 
records include follow up records which indicate that the 
veteran was diagnosed with a bleb leak in April 2002.

In order to assess the claim, the veteran was afforded a VA 
eye examination in March 2004.  The report reflects that the 
examiner thoroughly considered the full history of the 
veteran's eye problems with review of the claims file.  He 
noted that prior to surgery, risks were discussed with the 
veteran, but he did not refuse the surgery.  The examiner 
also offered the following comments:

The examining physician is a Board certified 
ophthalmologist.  The veteran underwent 
uncomplicated trabulectomy with mitomycin-c on 
June 8th, 1999.  He had a late onset bleb leak 
which is a known complication of glaucoma 
filtering surgery with use of anti-metabolite, 
mitomycin-c, which is used to prevent 
scarring.  This late complication is not 
uncommon following uncomplicated glaucoma 
surgery with mitomycin.  His first bleb leak 
was documented in April 2002 with several 
recurrences.  The copies of the clinic notes 
are provided for the Board's review.  Upon 
review of the clinical course and treatment of 
his recurrent bleb leak, he was treated with 
several autologous blood injections including 
bleb suture in the right eye.  It appears that 
the treatment was conducted appropriately and 
his bleb leak has resolved since January 2004.  
It is the opinion of the examiner that there 
has not been carelessness, negligence, lack of 
proper skill, error in judgment or similar 
instances of fault in furnishing surgical or 
medical treatment by the VA facility [or] an 
event not reasonably foreseeable which 
resulted in the current conjunctiva filtering 
bleb, right eye.  There is no current visual 
or ocular disability directly due to leaking 
bleb which is determined to be the result of 
surgical treatment.  There was no evidence of 
infection or hypotony complications related to 
bleb leak.  This case was reviewed with the 
chief of ophthalmology service [ ].

His postoperative visual acuity is documented 
as 20/40 in the right eye on June 8th, 1999.  
His best corrected visual acuity on 
examination today was 20/70 right eye at 
distance and 20/100 at near.  This is likely 
due to his advanced glaucoma with natural 
progression and cataract which is likely 
related to the use of steroids for his 
postoperative care.  Cataract may also be 
accelerated by prior uncomplicated intraocular 
surgery.  The examiner feels that the 
decreased vision in the right eye is not 
caused by the leaking bleb or due to 
aggravation beyond the [natural] progression 
of disease.  His visual field loss in the 
right eye is consistent with the natural 
progression of his glaucoma.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that the medical opinion 
indicates that there was no carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the June 1999 surgical care or in 
diagnosing the veteran's glaucoma.  The proximate cause of 
any such disability was an event which was reasonably 
foreseeable, the examiner opined.  Thus, the opinion of the 
examiner who provided the March 2004 opinion is entirely 
unfavorable to the veteran's claim.  

Although the veteran had reported his own belief that he 
received substandard care, those statements by the veteran 
are not sufficient support the claim.  Although the veteran 
sincerely believes that his complications were due to 
improper VA treatment, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Compare Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) with Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007) (lay person 
competent to testify as to disorders or symptoms which are 
observable).  

In summary, the competent medical evidence, the 2004 opinion, 
shows that, if the veteran has any "additional" disability 
of the right eye, that additional disability was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the 1999 medical or surgical 
treatment, and that the proximate cause of any such 
disability was an event which was reasonably foreseeable.  
The occurrence of a complication does not, in and of itself, 
demonstrate fault.  38 C.F.R. § 3.361(c)(1).

Moreover, the examiner provided an opinion that the veteran's 
current visual acuity is consistent with the natural 
progression of the disorder, and does not represent 
aggravation of the disorder due to the surgical procedure or 
any complication thereof.  This portion of the opinion 
warrants a finding that the veteran does not, in fact, have 
"additional" disability.  In the absence of additional 
disability, benefits under 38 U.S.C.A. § 1151 are not 
authorized.

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right eye claimed as due to 
surgical treatment provided by the Department of Veterans 
Affairs (VA) in June 1999 are not met.  The preponderance of 
the evidence weighs against the claim for compensation under 
38 U.S.C.A. § 1151, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable determination.  The claim must be 
denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of the right eye claimed as due to surgical 
treatment provided by the Department of Veterans Affairs (VA) 
in June 1999 is denied.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


